Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/23/2021, with respect to the previous objections to claims 1 & 5 have been fully considered and are persuasive.  Applicant has amended claim 1 and canceled claim 5 to obviate the issues.  The previous objections to claims 1 & 5 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/23/2021, with respect to the previous 112(b) rejections of claims 1, 3, & 5 have been fully considered and are persuasive.  Applicant has amended claim 1 and canceled claims 3 & 5 to obviate the issues.  The previous 112(b) rejections of claims 1, 3, & 5 has been withdrawn. 

In view of the amendment(s) below, Examiner considers the application to be placed in condition for allowance.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amendment to the claims
Please amend the claim(s) as follows:

For Claim 1:
on line 2, amend to “a first housing”
on line 4, amend to “a heatsink integrally formed with the first housing, wherein the heatsink and the first housing”

For Claim 8:
on line 3, apply a comma so as to be “the first housing, and”

For Claim 28:
on line 1, amend to “the first housing”

Rejoinder
Rejoin withdrawn claims 8 & 25.  Examiner considers the heat sink feature of the embodiment of Figure 5 would be applicable to the embodiment of Figure 7 in view of Applicant’s disclosure (see Applicant’s specification, [0038].  Refer to “In some embodiments, the heatsink 110 may be exposed between the second housing 110.”)

Canceled claims
Cancel withdrawn claims 15-19.

Allowed claims
Claims 1-2, 4, 6-8, 21-25, 27-28 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed sanitation device, and more particularly the housing integrally formed with a heatsink to form an outer structure free of apertures and enclosing an interior having a sensor assembly therein, the sensor assembly detecting humidity and temperature.  Examiner considers the best prior art of record to be Ho (US 20110057123) and Armstrong (US 20110203131).
Ho teaches a sterilizing laundry ball that emits UV light, wherein the ball structure can be solid (see Figures 4-6, laundry ball 60.  [0030]-[0034].  Refer to [0034] regarding laundry ball being a solid structure).  Ho does not teach detecting humidity.    
Armstrong teaches a moisture and humidity sensor for clothes dryers (see Figures 1-4, moisture/humidity sensor 1.5.  [0024]-[0027]).  Examiner considers that while Armstrong teaches moisture/humidity sensor 1.5 as being in the shape of a ball, and to further insulate said sensor to protect the battery, Examiner does not consider this sufficient to teach Applicant’s outer structure of claim 1.  Armstrong does not appear explicit to the ball (e.g. a ball-shaped housing/surface can still contain openings), or to the insulation (e.g. insulation/covering does not necessarily have to be entirely solid).  Additionally, Armstrong does not appear to teach the UV light source.  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-2, 4, 6-8, 21-25, 27-28 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714